Pennewill, J.:
We think, under the uniform rulings of this Court, that this testimony is inadmissible.
PeknewHiL, J., charging the jury:
*9Gentlemen of the juryEdward Briscoe, the prisoner at the bar, is charged in this indictment with having, in the month of March last, in this county and in this city, stolen one lady’s gold scarf pin of the value of five dollars, of the goods and chattels of Mary LeCompt.
It is hardly necessary for us to say to you that larceny, the crime with which this defendant stands charged, is the felonious taking and carrying away of the personal property of another with intent to convert it to the use of the taker, without the consent of the owner.
In order that you may find the prisoner guilty .as charged in the indictment, the State must prove, not only the taking of the property, but also that it was taken by the prisoner at the bar with the intent to convert it to his own use.
The law in cases of this kind, where property which has been stolen is found in the possession of another shortly after it was stolen, is as follows:
Where recently stolen property is found in the possession of a person, that person is presumed in law to be the one who stole it, unless he accounts satisfactorily to the jury for his possession of the property.
Therefore, if you believe that this property was stolen, that it was found in the possession of this prisoner shortly thereafter, and that he has failed to account satisfactorily for that possession, you may assume that he is the person who stole it.
As to the matter upon which we have been asked to charge by the Attorney-General, we will say that where lost property is found by a person, it is the duty of the finder to make an effort to ascertain who is the owner, if the circumstances are of such a character that the owner could be known by the exercise of ordinary and reasonable care and diligence. That principle of law has been very clearly stated by Greenleaf in his work on Evidence, page "T39, Section 159, as follows :
“If the goods were found by the prisoner, the old rule was, *10that his subsequent conversion of them to his own use was no evidence of a felonious intent in the taking. But this rule, in modern times, is received with some qualifications. For if the finder knows who is the owner of the lost chattel, or if, from any mark upon it, or from the circumstances under which it was found, the owner could reasonably have been ascertained, then the fraudulent conversion of it to the finder’s use is sufficient evidence to justify the jury in finding the felonious intent, constituting a larceny. On this ground, hackney-coachmen and passenger-carriers have been found guilty of larceny, in appropriating to their own use the parcels and articles casually left in their vehicles by passengers ; servants have been convicted for the like appropriation of money or valuables, found in or about their masters’ houses ; and so it has been held where a carpenter converted to his own use a sum of money found in a secret drawer of a bureau, delivered to him to be repaired. In a word, the omission to use the ordinary and well-known means of discovering the owner of goods lost and found raises a presumption of fraudulent intention, more or less strong, against the finder, which it behooves him to explain and obviate; and this is most readily and naturally done by evidence that he endeavored to discover the owner, and kept the goods safely in his custody until it was reasonably supposed that he could not be found; or that he openly made known the finding, so as to make himself responsible for the value to the owner when he should appear.”
Therefore, gentlemen of the jury, if you are satisfied that the State has proven the essential facts which we have stated, and that the prisoner has not satisfactorily accounted for the possession of the property, it would be your duty to find a verdict of guilty. If, on the contrary, you are not satisfied from the evidence that the State has proved such facts, or if the prisoner has satisfactorily accounted for the possession of the property, it is your duty to find a verdict of not guilty.
If after considering all the evidence you entertain a reasonable *11doubt of the guilt of the prisoner, that doubt inures to his benefit, ¡ and it would be your duty to render a verdict of not guilty. j
Verdict, guilty.